Citation Nr: 1705003	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  09-48 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of back injury, degenerative disc disease of lumbar spine.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to residuals of back injury, degenerative disc disease of lumbar spine.

4.  Entitlement to service connection for neuropathy of the bilateral upper extremities, to include as secondary to degenerative disc disease of the cervical spine.

REPRESENTATION

Appellant represented by:	Travis Sayre, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran's claims were remanded by the Board in May 2012.  An August 2016 rating decision granted the Veteran service connection for posttraumatic stress disorder (PTSD).  Accordingly, only the claims listed on the first page of this decision remain in appellate status.  

Although the May 2012 Board decision noted that one of the issues was whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine, this terminology is incorrect.  The March 2009 rating decision currently on appeal contains the first denial of a claim for service connection for a cervical spine disorder.  The Board notes that the March 2009 rating decision and the October 2009 statement of the case properly adjudicated the issue of entitlement to service connection for degenerative disc disease of the cervical spine.  Accordingly the cervical spine issue currently before the Board is entitlement to service connection for degenerative disc disease of the cervical spine.  By the same token, the May 2012 Board decision characterized the claim of service connection for neuropathy of the bilateral upper extremities as one that was to include as being secondary to degenerative disc disease of lumbar spine.  In actuality, the claim was for service connection for neuropathy of the bilateral upper extremities to include as secondary to degenerative disc disease of the cervical spine as noted on the Issues section of this Remand.  

The Veteran provided testimony at a hearing before a Decision Review Officer in September 2010.  In April 2012 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2012 the Veteran's attorney at that time wrote to VA noting that he had obtained 72 pages of the Veteran's VA medical records dated from January 30, 2012 to July 20, 2012.  He stated that if VA was unable to obtain said records, to please inform his office staff so that copies of the medical records could be sent to VA.  The record does not indicate that VA responded to the attorney's letter.  

Additional VA treatment records were added to the Veteran's Virtual VA electronic file in August 2016.  Although there are some records dated from January 30, 2012 to July 20, 2012, there are only 37 such documents and not 72.  The Veteran's claims must be remanded in order to obtain the missing VA treatment records.  




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's current attorney and request that he submit the 72 pages of VA treatment records discussed in the December 2012 letter from the prior attorney.  All copies obtained should be associated with the Veteran's claims file. 

2.  Obtain copies of all of the Veteran's VA treatment records dated from January 30, 2012 to present.  All copies obtained should be associated with the Veteran's claims file.  

3.  Upon completion of the above and any additional development deemed necessary, the AOJ should readjudicate the matters on appeal.  If any benefit sought remains denied the Veteran and his attorney should be furnished an appropriate SSOC.  The Veteran and his attorney should have the opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

